408 F.2d 974
UNITED STATES of America, Appellee,v.John Harry BULLY, Appellant.
No. 12458.
United States Court of Appeals Fourth Circuit.
Argued Jan. 9, 1969.Decided April 11, 1969.

Robert G. Doumar, Norfolk, Va., Court-appointed counsel, Doumar, Pincus, Anderson & Knight, Norfolk, Va., on brief, for appellant.
Roger T. Williams, Asst. U.S. Atty.  (C. V. Spratley, Jr., U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and WINTER, Circuit Judges.
PER CURIAM:


1
We find no reversible error in the conviction of this defendant of theft of government owned property.


2
Affirmed.